Citation Nr: 0500121	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Service connection for right testicular pain, status post 
vasectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
partial medial meniscectomy, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic suboccipital neuralgia, cervical spine.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1983, and from March 1993 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

By way of procedural background, the Board notes that, in 
September 2001, the RO granted service connection for medial 
partial meniscectomy of the right knee and post-traumatic 
right suboccipital neuralgia of the cervical spine, and 
assigned a 10 percent disability rating to each.  Service 
connection was denied for right testicular pain, status post 
vasectomy.  This decision was not appealed by the veteran.

In March 2003, the RO received an additional service medical 
record from the service department.  Therefore, in a March 
2003 rating decision, it re-evaluated the veteran's claims 
that were service connected in September 2001.  The veteran 
then submitted a notice of disagreement with that decision in 
May 2003, initiating the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board believes that a remand is 
necessary before final adjudication of the veteran's claim.

The September 2001 rating decision shows that the veteran was 
represented by the Disabled American Veterans (DAV) service 
organization.  Copies of correspondence dated in September 
2001 and March, June, and August 2003 were sent to DAV.  
However, the June 2004 notification of certification to the 
Board was not sent to DAV or any other representative.  
Additionally, no Statement of Accredited Representative in 
Appealed Case (VA Form 21-646) or Informal Hearing 
Presentation or Brief is associated with the veteran's claims 
file.  Finally, the Board notes that no Power of Attorney 
Form is associated with the claims file.  Given the apparent 
discrepancies over the status of the veteran's 
representation, and the need for an opportunity for the 
representative at the RO to provide meaningful input in this 
matter, we find that a remand is necessary to clarify the 
veteran's current and desired representation, if any, and to 
permit his representative at the RO to comment on the appeal.

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.  The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable 
legal precedent.

2.  After ascertaining whether there is a Power 
of Attorney form in another file maintained under 
the veteran's name, the RO should contact the 
veteran and request clarification of the 
veteran's preference as to his representation.  
He should be informed that if he prefers to be 
represented in this appeal (or to change 
representation), he needs to complete and submit 
a signed Power of Attorney form naming that 
organization or individual.

3.  Then, after receiving any statement or other 
input from the veteran's representative (if any), 
the RO should readjudicate the veteran's claims 
for increased ratings for medial partial 
meniscectomy of the right knee and post-traumatic 
suboccipital neuralgia of the cervical spine, and 
service connection for right testicular pain, 
status post vasectomy.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, if he appoints one, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal, since the August 2003 
SSOC.  An appropriate period of time should be 
allowed for response, to include a statement from 
the veteran's accredited representative, if he 
appoints one.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


